Citation Nr: 0819833	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06 19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected bilateral pes planus currently evaluated as 
10 percent disabling effective May 28, 2004.


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from June1969 to October 
1971.  Service in Vietnam is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for pes 
planus.  The veteran disagreed with the initial disability 
rating and timely appealed.

In June 2007, the veteran and his representative presented 
evidence and testimony in support of the veteran's claims at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the veteran's VA claims folder.

In a September 2007 decision, the Board remanded the claim 
for further evidentiary development. 


FINDINGS OF FACT

1.  The veteran's service-connected pes planus is manifested 
by complaints of pain and swelling while standing, walking 
and at rest, and an anatalagic gait, and is characterized by 
a medical examiner as severe bilateral pes planus.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service connected 
bilateral pes planus, so as to render impractical the 
application of the regular schedular standards.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's bilateral pes planus have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2007).

2.  The criteria for referral for increased disability rating 
for bilateral pes planus on an extraschedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his bilateral foot 
condition is worse than recognized by VA.  The Board will 
first address preliminary matters and then address the issue 
on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further evidentiary development.  Specifically, the Board 
ordered VBA to obtain all treatment records for the veteran's 
pes planus condition from the Saginaw, Michigan VAMC, and 
associate any such records with the veteran's VA claims 
folder.  After the records had been gathered, the veteran was 
to be examined by a VA examiner who had reviewed the 
veteran's entire claims folder.  The examiner was directed to 
provide an opinion whether the veteran's bilateral pes planus 
may best be characterized as mile, moderate, severe or 
pronounced.  After the examination report was completed and 
made a part of the record, the claim was to be readjudicated.

The Board notes that the record contains records from VAMC 
Saginaw and contains a November 2007 examination report 
regarding the veteran's service-connected pes planus.  The 
examiner indicated he reviewed the veteran's claim's folder 
and, after examining the veteran, provided an opinion that 
the veteran's pes planus could be characterized as severe 
bilateral pes planus.  Although VA is required to comply with 
remand orders, it is substantial compliance, not absolute 
compliance that is required.  See Dyment v. West, 13 Vet.App. 
141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
"more that substantially complied with the Board's remand 
order").  The Board finds that VBA has substantially 
complied with the September 2007 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO did provide the appellant with notice in 
November 2004 prior to the initial decision on the claim in 
March 2005. Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

With regard to the required content of the notice, the Board 
observes that the RO failed to inform the veteran about the 
information and evidence that is necessary to substantiate 
his claim for an increased rating. However, in the veteran's 
February 2006 notice of disagreement, the veteran's 
representative indicated that the RO failed to address an 
issue regarding Diagnostic Code 7122 for his claimed 
immersion foot.  This statement indicates that the veteran 
was aware, through his representative, of the nature of an 
increased disability rating.  That is further substantiated 
in the statement attached to the veteran's VA Form 9 in which 
the veteran's representative indicated the criteria of the 
diagnostic code and the symptoms of the veteran's service-
connected pes planus, and proffered the veteran's contention 
why his symptoms supported a finding of an increased 
disability rating.  Additionally, the  statement of the case 
(SOC) notified the veteran of the reasons for the denial of 
his application and, in so doing, informed him of the 
evidence that was needed to substantiate his claim.  The 
Board finds that the veteran had adequate notice of the 
elements of an increased disability rating as evidenced by 
his representative's statements in the record, and 
consideration of the issue by the Board will not result in 
prejudice to the veteran.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, in the  notice letter, the RO informed the claimant 
to submit any evidence in his possession that pertains to the 
claim. Thus, because each of the four notice requirements has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  In the present appeal, 
the veteran was provided specific notice in a letter dated 
March 2006.  

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim. He was also afforded VA 
examinations in March 2005 and November 2007 in connection 
with his claim.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the SOC 
informed the veteran of the specific diagnostic code 
criteria which applied to his case.  

Significantly, as noted above, the veteran's 
representative has submitted statements in support of 
the veteran's claim dated .  In the statements, the 
veteran's representative set out the specific criteria 
of the diagnostic codes pertaining to the veteran's 
claims for  disabilities, and specified the relevant 
symptomatology for those disabilities.  Such statements 
make clear that the veteran through his representative 
had actual knowledge of the information required under 
Vazquez-Flores.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
representative presented evidence and testimony in support of 
the veteran's claim at a hearing before the undersigned VLJ 
in June 2007 at the RO.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 
38 C.F.R. § 4.40 (2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2007).

Specific rating criteria

Bilateral acquired flatfoot is rated as follows:

A 30 percent rating is assigned for severe symptoms: 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities. 

A 50 percent rating is assigned for pronounced symptoms: 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).



Analysis

Assignment of diagnostic code

The veteran's bilateral pes planus is currently rated 10 
percent disabling under Diagnostic Code 5276.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's acquired flatfoot disorder is currently rated 
under 38 C.F.R. § 4.130, Diagnostic Code 5276 [Flatfoot, 
acquired] (2007).  Diagnostic Code 5276 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the primary diagnosed disability in 
the veteran's case (bilateral pes planus).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate.  

The Board notes that in a February 2006 statement in support 
of the veteran's notice of disagreement, the veteran's 
representative indicated that the veteran's condition should 
also be rated under Diagnostic Code 7122 [Cold injury 
residuals].  However, there is no claim that the veteran 
suffered a cold injury to his feet, and although some of the 
symptoms listed in the criteria of Diagnostic Code 7122 are 
similar to symptoms listed in Diagnostic Code 5276, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 5276 based on the medical evidence and 
diagnoses of record.

Mittleider concerns

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The March 2005 examiner noted the veteran had calluses on the 
ball of the right foot which caused severe tenderness.  A 
December 2006 treatment note indicates the veteran has toe 
nail fungus on his big toes.  The veteran has also been 
diagnosed with diabetes, and a November 2007 x-ray revealed 
degenerative arthritis of bilateral talonavicular joints and 
of the first metatarsophalangeal joint of the left foot.  
However, the November 2007 examiner concluded that the 
primary issue for the veteran was the tenderness and pain 
which was related to the pes planus.  Since it appears that 
all of the veteran's bilateral foot pathology is attributable 
to his service-connected pes planus, directly or indirectly, 
the Board will consider all of his foot symptoms in 
evaluating this disability.

Schedular rating

The veteran's pes planus is currently evaluated as 10 percent 
disabling.  The veteran's medical history includes numerous 
outpatient treatment reports in which he complained of 
bilateral foot pain.  He essentially contends that his 
bilateral foot pain is worse than that recognized by VA.  In 
the June 2007 statement in support of his VA Form 9 
substantive appeal, the veteran's representative argued that 
the veteran's symptoms should result in a 30 percent 
disability rating.

As noted, the Board remanded the claim for a medical 
examination and an opinion to characterize the extent of the 
veteran's pes planus condition in language used in Diagnostic 
Code 5276.  The relevant medical evidence contained in the 
veteran's claims includes an examination by a medical 
professional in November 2007.  The veteran told the examiner 
that he felt increased pain in both feet, increasing with 
prolonged standing or walking.  The veteran said that the 
more he rested, the less pain he experienced, and that the 
pain he suffered was in three distinct areas: medial midfoot 
pain, the medial hallux valgus pain, and the forefoot pain, 
with the forefoot pain being most severe.  The veteran stated 
that he noted excessive fatigability and occasional swelling, 
redness and sensations of heat.  The examiner noted that the 
veteran stated that when he had such pain, he walked slower.

The examiner determined that the veteran's bilateral pes 
planus was manifested by mild left foot pronation and 
moderate right foot pronation, and an anatalagic gait.  The 
November 2007 examiner diagnosed the veteran's condition as 
"severe bilateral pes planus."  

The symptoms contained in the Diagnostic Code for a 30 
percent rating under Diagnostic Code 5726 include "objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  The 
November 2007 examination states that there is bilateral 
pronation, pain  and swelling on use, and pain on 
manipulation.  Moreover, the March 2005 examiner noted 
calluses on the ball of the right foot which caused severe 
tenderness and the veteran testified that the calluses 
continued to contribute to the pain.  See hearing transcript 
at page 6.  For those reasons, the Board finds that the 
veteran's condition meets the criteria for a 30 percent 
rating for bilateral pes planus. 

As discussed in the law and regulations section above, a 50 
percent rating is assigned for pronounced symptoms, such as 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  The evidence is clear that the veteran 
exhibits mild and moderate pronation and no evidence of 
abduction, nor does he exhibit any marked inward 
displacement.  In consideration of the record as a whole, the 
Board notes that it reveals little, if any, pathology 
consistent with the assignment of a 50 percent rating for 
acquired flatfoot.  The objectively demonstrated bilateral 
foot pathology does not come close to approximating that 
required for a 50 percent disability rating.  Cf. 38 C.F.R. 
§ 4.7 (2007).  

DeLuca considerations

The Board observes that a higher disability rating under 38 
C.F.R. 
§§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), is 
not warranted because the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5726, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply. See 
Johnson v. Brown,  9 Vet. App. 7, 11 (1996).

Extraschedular evaluation

In the November 2007 SSOC, the AMC considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).

The Board has not identified an exceptional or unusual 
disability picture, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required frequent hospitalization for his bilateral pes 
planus.  Indeed, it appears that the veteran has never been 
hospitalized for this disability.  The Board further notes 
that there is no evidence of marked interference with the 
veteran's employment due to the disability sufficient to 
trigger the application of the extraschedular provisions.  
The veteran testified in June 2007 that he worked at a desk 
job, albeit with some pain as the day went along.  See 
hearing transcript, page 5.   The veteran thus has not 
indicated that the disability interferes with his ability to 
perform work beyond that contemplated in the presently 
assigned 30 percent scheduler rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].  

In short, the record does not demonstrate that the veteran's 
disability causes more impairment or deficiency than the 
current 30 percent rating.  For these reasons, the Board has 
determined that referral of the case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that the evidence supports a finding that 
the veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral acquired flatfoot 
is warranted   The Board finds that a 30 percent disability 
rating is appropriate. 


ORDER

An increased disability evaluation of 30 percent is granted 
for service-connected pes planus, subject to governing 
regulations concerning the payment of monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


